Citation Nr: 1607710	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of service connection for epilepsy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for epilepsy. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection for hypertension, epilepsy, hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO denied entitlement to service connection for hypertension, and the Veteran did not appeal this decision.

2.  Evidence received since the January 1999 rating decision relates to the basis for the prior denial.

3.  In a January 1999 rating decision, the RO denied entitlement to service connection for epilepsy, and the Veteran did not appeal this decision.

4.  Evidence received since the January 1999 rating decision relates to the basis for the prior denial. 

5.  The Veteran has PTSD that is linked to a confirmed in-service stressor.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the January 1999 rating decision with regard to entitlement to service connection for hypertension is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The January 1999 rating decision that denied entitlement to service connection for epilepsy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Evidence received since the January 1999 rating decision with regard to entitlement to service connection for epilepsy is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for epilepsy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  PTSD is attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In January 1999, the Veteran's claim for entitlement to service connection for hypertension and epilepsy was denied by the St. Petersburg, Florida RO, as there was no evidence the disorders were related to service.  Those decisions are final.  See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

In January 2011, the Veteran submitted additional evidence relevant to his claims.  In September 2011, the RO declined to reopen the claims.  The RO did not reopen the claims in its September 2011 rating decision.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the January 1999 rating decision includes evidence that is new and material to the claim for hypertension and epilepsy.  See 38 C.F.R. § 3.156.  For example, the Veteran's service treatment records are now associated with the record.  This new evidence clearly addresses the reasons for the previous denial, that is, a lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. Ap. 510, 513 (1992).  Accordingly, the claims are reopened and will be remanded.

PTSD

The Veteran contends that he is entitled to service connection for PTSD.  For the following reasons, the Board agrees. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"-i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If, however, the Veteran's stressor is unrelated to participation in combat, then lay testimony, in and of itself, is insufficient to corroborate the stressor.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen, 10 Vet. App. at 146-47; see also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304(f)(3)).  The revised regulation essentially eases the requirement that there be corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided the stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the stressor.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence reveals the following:

In July 2010, the Veteran underwent an initial assessment for PTSD counseling.  In this examination, the Veteran stated he experienced intrusive distressing memories; recurrent distressing dreams; acting or feeling as though the event were reoccurring; and physiological reactivity upon exposure to trauma-related cues; efforts to avoid thoughts/feelings/conversations; efforts to avoid activities/people/places; diminished interest or participation in significant activities; emotional numbing/restricted affect; feeling estranged/detached; difficulty sleeping; irritability/outbursts of anger; hypervigilance; and an exaggerated startle response.  

The Veteran's general appearance was clean, causally-dressed, and well-groomed.  His psychomotor activity and speech were unremarkable, and his communication was fair.  The Veteran's affect was flat, and his mood was anxious and depressed.  The Veteran was oriented to person, time, place, and situation, and he reported sleeping approximately two hours a night.  While he denied current suicidal ideation, he has attempted suicide in the past. 

The Veteran reported that he did not really have contact with other persons, as he just wanted to be by himself.  His emotional support system consisted of his son and grandchildren, and his hobby was watching television.  

The examiner concluded that a definitive diagnosis could not be made, due to the fact that it was just a brief screening interview, but the Veteran reported symptoms consistent with individuals suffering from PTSD.

In October and November of 2010, the Veteran submitted several statements attesting to his PTSD, explaining that he was caught in sniper fire while on a plane in Vietnam; he saw flying body parts; he watched a truck run over a mine and explode; and watched friends, as close as family, die in Vietnam.

Moreover, the Veteran stated that when he returned from Vietnam, a doctor informed him that his mental health problems would subside within 10 years.  The Veteran reiterated that his treating doctors believed his PTSD was directly related to his military service. 

In December 2010, the Veteran's treating physician noted that the Veteran's PTSD symptoms dated back to Vietnam, but he had not previously sought treatment.  The Veteran's symptoms had increased over the past few years, greatly restricting his daytime activities. 

In March 2011, the Veteran's treating physician noted that the Veteran found his PTSD therapy sessions at the Vet Center troubling and upsetting due to the posters and imagery.  

In May 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran did not meet diagnostic criteria for PTSD, as per DSM-IV-TR.  

In August 2011, the Veteran disputed the May 2011 C&P examiner's integrity, as the Veteran believed that the examiner's racial views influenced his examination conclusion. 

In September 2011, the Veteran's treating psychologist determined the Veteran was well-groomed, mildly depressed, slightly angry, with a slightly blunted affect.  The psychologist concluded the Veteran's PTSD was in fairly good control and suggested that the Veteran reapply for entitlement to service connection due to PTSD.

In August 2014, the Veteran underwent an examination with a private psychologist.  The examiner determined the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, and was socially isolated and withdrawn.  The Veteran took several medications, which offered him some relief from his symptoms.  He saw a psychiatrist monthly and participated in VA group therapy.

The examiner determined the Veteran had experienced and witnessed an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The Veteran persistently re-experienced recurrent and distressing recollections of the event; recurrent distressing thoughts of the event; acting or feeling as if the traumatic event was reoccurring; intense psychological distress at exposure to aspects of the traumatic event.  The Veteran persistently avoided stimuli associated with the trauma and numbing of general responsiveness, such as efforts to avoid thoughts and feelings associated with the trauma; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affection.  The Veteran struggles with difficulty falling or staying asleep; difficulty concentrating; hypervigilance; and an exaggerated startle response.

Notably, the Veteran suffered from depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effect, work, and relationships; difficulty adapting to stressful circumstances; suicidal ideation; persistent delusions; neglect of personal appearance and hygiene.

The examiner concluded that the Veteran suffered from PTSD, which was more likely than not caused by his time in service. 

A review of all the evidence supports the Veteran's claim of service connection for PTSD.  First, the record demonstrates the Veteran served in Vietnam, and the RO conceded that the Veteran's in-service stressors occurred.  Second, the Veteran's VA treating physicians believe the Veteran suffers from PTSD, and, notably, the August 2014 psychologist's statement diagnosed the Veteran with PTSD and concluded that the Veteran's PTSD stemmed from his service in the military.  

The Board notes that in September 2011, the Veteran underwent a C&P examination for PTSD, in which the examiner concluded the Veteran did not suffer from PTSD.  However, given the Veteran's treating physicians' multiple diagnoses of PTSD and the in-depth report from a private psychologist (discussed above), the Board finds the evidence is at least in equipoise as to whether the Veteran has PTSD and its relation to service.

Thus, the Board finds the evidence concerning service connection to PTSD is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the criteria for service connection for PTSD have been met.


ORDER

The application to reopen the claim of entitlement to service connection for hypertension is granted.

The application to reopen the claim of entitlement to service connection for epilepsy is granted.

Service connection for PTSD is granted. 


REMAND

The Veteran believes that his hypertension, epilepsy, and bilateral hearing loss are related to his time in service.  For the following reasons, the Board finds remands are warranted so the Veteran may undergo Compensation and Pension (C&P) examinations for these conditions. 

Concerning the Veteran's hypertension, the Veteran believes his hypertension developed during his time in service.  Alternatively, he believes there is a connection between an in-service heart murmur and pain in the with his current hypertension.  Given the available evidence of record, indicating a possible link between hypertension and service, a VA examination is necessary to determine whether the Veteran's hypertension is related to his time in the service. 

Concerning the Veteran's epilepsy, the Veteran contends that his seizures began in Vietnam, in 1968, and continue to present day.  In June 1988, the Veteran's treating physician stated that the "etiology for [the Veteran's] seizure disorder appears to be idiopathic at this point."  Although the Veteran's service treatment records do not mention seizures or epilepsy, a sympathetic reading of the Veteran's belief that the condition began in service means that a remand is warranted, in order for the Veteran to undergo the necessary examination. 

Concerning the Veteran's bilateral hearing loss, the Veteran believes it began in service.  The RO has conceded noise exposure for the Veteran.  Notably, the Veteran's service treatment records make mention of ear pain and ringing in the ears, and document the Veteran's trouble distinguishing spoken words.  In May 2011, the Veteran underwent a C&P audiological examination in which the examiner was unable to render a conclusion due to the poor reliability of that examination's test results.  In June 2011, the Veteran underwent a second C&P audiological examination in which the examiner was unable to provide an opinion due to the poor reliability of the Veteran's tests results.  Accordingly, a remand is warranted in order for the Veteran to undergo an additional hearing examination. 

Concerning the Veteran's TDIU request, it is inextricably intertwined with his pending claim for entitlement to service connection for hypertension, epilepsy, hearing loss, as well as an appropriate PTSD rating, which is a "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion. 

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's hypertension began in or is related to the Veteran's time in service.

In making this determination, the examiner should consider the Veteran's heart murmur and chest pain in service.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's seizure disorder.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's seizure disorder began in or is related to the Veteran's time in service.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's hearing loss.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's hearing loss began in or is related to the Veteran's time in service.

In making this determination, the examiner should consider the Veteran's ear pain, tinnitus, and trouble distinguishing spoken words in service. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


